                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


NURA AMEENA NYIIRAH
HAAMID BEY,

      Plaintiff,

v.                                                  Case No. 8:19-mc-14-T-33AAS

GRADY JUDD, et al.,

      Defendants.
________________________________________/

                                     ORDER

      Nura Ameena Nyiirah Haamid Bey requests reconsideration of the February

14th order denying his motion for a writ of habeas corpus. (Doc. 3). Federal Rule of

Civil Procedure 60(b) states:

      Grounds for Relief from a Final Judgment, Order, or
      Proceeding. On motion and just terms, the court may relieve a party
      or its legal representative from a final judgment, order, or proceeding
      for the following reasons:

      (1)    mistake, inadvertence, surprise, or excusable neglect;

      (2)    newly discovered evidence that, with reasonable diligence, could
             not have been discovered in time to move for a new trial under
             Rule 59(b);

      (3)    fraud (whether previously called intrinsic or extrinsic),
             misrepresentation, or misconduct by an opposing party;

      (4)    the judgment is void;

      (5)    the judgment has been satisfied, released, or discharged; it is

                                         1
             based on an earlier judgment that has been reversed or vacated;
             or applying it prospectively is not longer equitable; or

      (6)    any other reason that justifies relief.

See also Gonzalez v. Crosby, 545 U.S. 524, 536 (2005) (holding Rule 60(b) may apply

to habeas-corpus petitions).

      Haamid Bey apparently argues the February 14th order violated his due -

process rights because the order denied his habeas-corpus petition. (Doc. 3). The

February 14th order explained how prisoners use writs of habeas corpus to challenge

his or her allegedly illegal imprisonment. (Doc. 2) (citations omitted). The order

denied the motion for writ of habeas corpus because Haamid Bey is not currently

imprisoned. (Id.).

      In the motion for reconsideration, Haamid Bey claims he is “unlawfully

confined, restrained, held, and liberty taken in every way (imprisoned)” by Polk

County and the state of Florida. (Doc. 3, p. 2). But Haamid Bey is not currently

incarcerated, and Polk County and the state of Florida are in no way restraining or

otherwise holding him. Therefore, consistent with the February 14th order, a writ of

habeas corpus is inappropriate. Haamid Bey establishes no other factor under Rule

60(b) to obtain relief from the February 14th order. His motion for reconsider (Doc.

3) is therefore DENIED.




                                           2
ORDERED in Tampa, Florida, on February 27, 2019.




                               3
